DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-10 are currently being examined.
Claim Interpretation
The examiner interprets the term “frequency” to mean a time of urine and/or bowel movement, see applicant’s specification, in ¶0056, describing an example for the first instance of a urination event (i.e., the term “first time”), in line 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 1: 	1) recites “the amount of wetness” in line 1. There is insufficient antecedent basis for this limitation. 	Claim 2 has the same issue due to dependency. 	2) Recites “the initial liquid, in line 3. There is insufficient antecedent basis for this limitation. 	Claim 2 has the same issue due to dependency. 	3) Recites “the final liquid, in line 5. There is insufficient antecedent basis for this limitation. 	Claim 2 has the same issue due to dependency. 	4) Recites “the difference, in line 7. There is insufficient antecedent basis for this limitation. 	Claim 2 has the same issue due to dependency. 	In particular, claim 2 recites “the one of the multiple second frequencies” in lines 3-4. There is insufficient antecedent basis for this limitation. 	In particular, claim 3: 	1) recites “the amount of wetness” in line 1. There is insufficient antecedent basis for this limitation. 	Claim 4 has the same issue due to dependency. 	2) Recites “the initial liquid, in line 3. There is insufficient antecedent basis for this limitation. 	Claim 4 has the same issue due to dependency. 	3) Recites “the final liquid, in line 5. There is insufficient antecedent basis for this limitation. 	Claim 4 has the same issue due to dependency. 	4) Recites “the difference, in line 8. There is insufficient antecedent basis for this limitation. 	Claim 4 has the same issue due to dependency. 	In particular, claim 4 recites “the one of the multiple second frequencies” in line 4. There is insufficient antecedent basis for this limitation. 	In particular, claim 5: 	 	1) recites “the amount of wetness” in line 1. There is insufficient antecedent basis for this limitation. 	Claim 6 has the same issue due to dependency. 	2) Recites “the initial liquid, in line 3. There is insufficient antecedent basis for this limitation. 	Claim 6 has the same issue due to dependency. 	3) Recites “the final liquid, in line 5. There is insufficient antecedent basis for this limitation. 	Claim 6 has the same issue due to dependency. 	4) Recites “the difference, in line 7. There is insufficient antecedent basis for this limitation. 	Claim 6 has the same issue due to dependency. 	In particular, claim 6 recites “the one of the multiple second frequencies” in line 3. There is insufficient antecedent basis for this limitation. 	In particular, claim 7: 	1) recites “the saturation” in line 1. There is insufficient antecedent basis for this limitation. 	Claim 8 has the same issue due to dependency. 	2) Recites “the amount of wetness” in line 1. There is insufficient antecedent basis for this limitation. 	Claim 8 has the same issue due to dependency. 	3) Recites “the orientation of the user”, in line 3. There is insufficient antecedent basis for this limitation. 	Claim 8 has the same issue due to dependency. 	In particular, claim 9 recites “the orientation of the user”, in lines 2-3. There is insufficient antecedent basis for this limitation. 	In particular, claim 10: 	1) recites “the amount of wetness” in line one. There is insufficient antecedent basis for this limitation. 	2) Recites “the initial liquid, in line 3. There is insufficient antecedent basis for this limitation. 	3) Recites “the final liquid, in line 4. There is insufficient antecedent basis for this limitation. 	4) Recites “the difference, in line 6. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae US 2015/01664703 A1 in view of Gustafson et al. (“Gustafson”, WO 2004/021944 A1). 	1) Regarding claim 1, Bae discloses a method for detecting the amount of wetness of a diaper (abstract; Figs. 1 and 3; ¶0031-35), wherein the diaper is provided with at least two conductive lines (Fig. 1: conductive lines 111, 112, 113) along its length, the method comprising: 	detecting, with a first frequency (Bae discloses, in ¶0031-35, the concept of determining urination events via conductive lines 111-113 and corresponding respective polymer sheets 121 to 124), the initial liquid touching line that connects two of the conductive lines by a sharp rise on the first frequency (Bae discloses, in ¶0031-35, that each polymer sheet 121 to 124 is positioned at respective the perpendicular lines predetermined positions to cause the connection of 2 of the conductive line or all of the conductive lines to be electrically connected at the respective location of the respective polymer sheet 121 to 124, hence a first urine instance concentrated around polymer sheet 121 would cause the perpendicular line of the location of polymer sheet 121 to connect at least two lines of conductive lines 111-113 to measure an amount of urine/bowel instance that a wearer has produced); 	detecting, with a second frequency (Bae discloses, in ¶0031-35, the concept of determining urination events via conductive lines 111-113 and corresponding respective polymer sheets 121 to 124), the final liquid touching line that connects the two of the conductive lines by a rise on the second frequency (Bae discloses, in ¶0031-35, that each polymer sheet 121 to 124 is positioned at respective the perpendicular lines predetermined positions to cause the connection of 2 of the conductive line or all of the conductive lines to be electrically connected at the respective location of the respective polymer sheet 121 to 124, hence an additional urine instances concentrated around polymer sheets 122-124 would cause the respective perpendicular lines of the locations of the respective polymer sheets 122-124 to be connected to at least two conductive lines 111-113 to measure an amount of urine/bowel instance that a wearer has produced, as well as the urination detected by the polymer sheet location). 	As per the limitation determining the amount of wetness of the diaper by the difference between the initial and final liquid touching lines. 	Gustafson discloses, on page 38, lines 21-37, the concept of determining an urine amount based on the difference measured between two sensor locations when a specific wetting profile is known. 	At the filing, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining an urine amount based on the difference measured between two sensor locations (e.g., the location of polymer sheet 121 and location of polymer sheet 124) when a specific wetting profile is known as taught by Gustafson, into the system as taught by Bae, with the motivation to enhance the urination/bowel movement events monitoring features of the system. 	2) Regarding claim 3, Bae and Gustafson with the same motivation to combine as presented in the rejection of claim 1 teach a system for detecting the amount of wetness of a diaper (Bae: abstract; Figs. 1-3; ¶0031-35), wherein the diaper is provided with at least two conductive lines along its length (Bae: Fig. 1: conductive lines 111-113), the system comprising: 	a detector (Bae: excreta detecting sensor 100) configured  		to detect, with a first frequency, the initial liquid touching line that connects two of the conductive lines by a sharp rise on the first frequency (see analysis of the rejection of claim 1) and  		to detect, with a second frequency, the final liquid touching line that connects the two of the conductive lines by a rise on the second frequency (see analysis of the rejection of claim 1); and 	a wetness determination unit configured to determine the amount of wetness of the diaper by the difference between the initial and final liquid touching lines (see analysis of the rejection of claim 1). 	3) Regarding claim 5, Bae and Gustafson with the same motivation to combine as presented in the rejection of claim 1 teach a method for detecting the amount of wetness of a diaper (see analysis of the rejection of claim 1), wherein the diaper is provided with at least two conductive lines along its length (see analysis of the rejection of claim 1), the method comprising: 	detecting, with a first signal (Bae: ¶0035), the initial liquid touching line that connects two of the conductive lines by a sharp rise on the first signal (see analysis of the rejection of claim 1); 	detecting, with a second signal (Bae: ¶0035), the final liquid touching line that connects the two of the conductive lines by a rise on the second signal (see analysis of the rejection of claim 1); and 	determining the amount of wetness of the diaper by the difference between the initial and final liquid touching lines (see analysis of the rejection of claim 1). 	4) Regarding claim 10, Bae and Gustafson with the same motivation to combine as presented in the rejection of claim 1 teach a method for detecting the amount of wetness of a diaper (see analysis of the rejection of claim 1), wherein the diaper is provided with at least two conductive lines along its length (see analysis of the rejection of claim 1), the method comprising: 	detecting the initial liquid touching line that connects two of the conductive lines (see analysis of the rejection of claim 1); 	detecting the final liquid touching line that connects the two of the conductive lines (see analysis of the rejection of claim 1); and  	determining the amount of wetness of the diaper by the difference between the initial and final liquid touching lines (see analysis of the rejection of claim 1).
Claim(s) 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Gustafson, and in further view of Wong et al. (“Wong”, US 2013/0324955 A1). 	1) Regarding claim 2, as per the limitation wherein multiple second frequencies are used to detect the final liquid touching line, the multiple second frequencies being different from each other, and wherein the final liquid touching line detected from the one of multiple second frequencies with highest rise range is used to determine the amount of wetness of the diaper. 	Bae illustrates, in Fig. 1, multiple polymer sheets 121 to 124 each being able to determine respective urination events. 	Gustafson, discloses, determining specific amounts based on two sensor located at different location. 	Wong discloses, in ¶0041-43 with reference to Fig. 5, the concept of determining specific gradual wetting levels (i.e., L1-L4) that sensors at respective locations indicate, hence as illustrated L4 would be the highest rise range.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining specific gradual wetting levels that sensors at respective locations indicate as taught by Wong, into the system taught by Bae and Gustafson to enable urination amounts between an initial detect amount and the highest limit amount (e.g., L4 – L1), with the motivation to enhance the urination/bowel movement events monitoring features of the system. 	2) Regarding claim 4, Bae and Gustafson with the same motivation to combine as presented in the rejection of claim 2 addresses the limitation, see analysis of the rejection of claim 2.  	3) Regarding claim 6, Bae and Gustafson with the same motivation to combine as presented in the rejection of claim 2 addresses the limitation, see analysis of the rejection of claim 2.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Keymeulen et al. (“Van”, US 2020/0196933 A1) in view of Jeutter et al. (US 6583722 B2).  	1) Regarding claim 7,  Van discloses a system (Fig. 40) for detecting the saturation or the amount of wetness of a diaper (¶0008; ¶0113-116; Figs. 32-45), the system comprising: 	an orientation detection unit (¶0116; Fig. 40: accelerometer data) configured to detect the orientation of the diaper (Fig. 40 position of the body/absorbent); 	a wetness detection unit (Fig. 40: volume sensor 4002) configured to detect the amount of wetness of the diaper (Figs. 35-42). 	As per the limitation a determination unit (¶0124 with regard to the module 451 and cloud server 452) configured to determine the saturation or the amount of wetness of the diaper based on both the orientation and the amount of wetness of the diaper as detected (¶0116-122; Figs. 40-42: saturation levels & alerts). 	Van discloses, in ¶0124, the use of hardware to enable measurements to be obtained. Van further discloses, in ¶0116-122, the concept of using an accelerometer to generate threshold to determine amount of wetness based on the orientation of a wearer to cause an alert to be provided, which suggest some type of component is used to generate the threshold and further monitor for saturation levels. 	Jeutter discloses, in Col. 13, lines 8-30; Col. 16, lines 9-33; Col. 17, lines 29-40, the concept of  using a threshold detector and comparator to generate threshold and discern saturation level alerts. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of  using a threshold detector and comparator to generate threshold and discern saturation level alerts as taught by Jeutter, into the system as taught by Van, with the motivation to enhance the saturation notification features of the system. 	 	8) Regarding claim 8, wherein the determination unit comprises: 	a saturation threshold determination unit (Van: ¶0116-117 with regard to the accelerometer being used to generate threshold level for volume monitoring alerts; also see Jeutter disclosing, in Col. 16, lines 34-38, the concept of using adjustable threshold hardware) configured to determine a threshold of saturation based on the detected orientation of the diaper (Van: ¶0116-117); and 	a comparator configured to compare the detected amount of wetness of the diaper to the determined threshold of saturation (Van: ¶0118; Jeutter: Col. 16, lines 9-55).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Jeutter, and in further view of Ho (US 2018/0325743 A1). 	1) Regarding claim 9, Van and Jeutter with motivation to combine as presented in the rejection of claim 7 teach an orientation sensing and alerting device (see analysis of the rejection of claim 7), comprising: 	an orientation sensing unit (see analysis of the rejection of claim 7) configured to continuously sense the orientation of the user wearing the orientation sensing (Van: ¶0112; Figs. 40-45) and alerting device (Van: Fig. 40 step 4005); and 	a transmitter (Van: ¶0012;  Jeutter: Col. 1, lines 28-45; Col. 13, lines 36-59; Col. 16, line 63 through Col. 17, line 28). 	As per the limitation configured to transmit an alert when the orientation sensing unit fails to sense a change in orientation of the user for a predetermined period. 	Ho discloses, in ¶0098 with reference to Fig. 17, the concept of providing an alert when an elapsed time threshold of non-connectivity has been determined. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing an alert when an elapsed time threshold of non-connectivity has been determined as taught by Ho, into the system as taught by Van and Jeutter, with the motivation to enhance the notification features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	 US 10159607 B2, wetness monitoring system using conductive lines and corresponding connecting lines to determine wetness measurements. 	US 10716715 B2; US 10716715 B2, system using conductive line to detect wetness events. 	US 5908411 A, wetness alert system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684